Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,055,900 B1 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claims

Current Application 17/018943
Claims
Patent Application 11,055,900 B1
1
A computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising: 

1
A computer-implemented method of processing images
from a main imaging device using capture device inputs
from capture devices, the method comprising:

obtaining a main image using a main camera, wherein the main image comprises a main pixel array derived from a view of a live action scene; 


obtaining a main video sequence using a main camera,
wherein the main video sequence comprises a main
pixel array derived from a view of a live action scene;

obtaining additional data from ancillary devices capable of capturing color from the live action scene, 


obtaining additional video data of the live action scene
from ancillary devices,

wherein the ancillary devices are devices positioned such that at least one ancillary device of the ancillary devices can capture visual information from at least one object obscured from view of the main camera;

wherein the ancillary devices
are positioned such that at least one ancillary device
captures visual information from at least one obscured
object, wherein the obscured object is obscured,



at least in part, from view of the main camera by a primary object;

determining a three-dimensional position of an ancillary device providing at least a portion of the additional data; 


determining a three-dimensional position of an ancillary
device providing at least a portion of the additional
data;

mapping the additional data into volumetric data according to main camera rays from the main camera to objects in the main image; 


mapping the additional data into corresponding volumetric
data according to main camera rays from the main
camera to objects in the main image;

determining a set of one or more replacement regions of the main pixel array; 


to result in removing the at least a portion of the primary object
from the main pixel array while replacing it with at least a portion of the obscured object that would have
been captured by the main camera



had the at least a
portion of the primary object not been in the live action
scene.

selecting one or more corresponding alternative pixel values from the volumetric data; and 


selecting one or more corresponding alternative pixel
values from the volumetric data; and

generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels from the volumetric data for the replacement regions.

generating a synthetic image comprising a synthetic pixel
array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main
pixel array for portions of the primary object not replaced and are pixel color values of pixels from the
volumetric data for the replacement portions 















Claims 18 and 19 of the current application recite similar limitations of claim 1 except in apparatus and tangible media forms respectively.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 5 , and 9 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (Publication: US 2016/0314593 A1) in view of Buibas et al. (Publication: US 2020/0019921 A1).

Regarding claim 1, Metzler discloses a computer-implemented method of processing images from a main imaging device using capture device inputs from capture devices, the method comprising ([0019] to [0020] - Fig. 4, Fig. 5a a computer-implemented apparatus with method of processing images from a main imaging device, scanner, camera, camera) : 
obtaining a main image using a main camera, wherein the main image comprises a main pixel array derived from a view of a live action scene ([0106] to [0107], [0121], [0142] - As shown in Fig. 1a, obtains point cloud using a scanner in a view of a live image. It is known that point cloud is a set of data points in space that represents pixel array.); 
obtaining additional data from ancillary device, wherein at least one ancillary device captures visual information from at least one obscured object, wherein the obscured object is obscured, at least in part, from view of the main camera ( [0115] - As shown in Fig. 1b, additional image is obtained from image capturing unit from the live action scene. 

    PNG
    media_image1.png
    580
    829
    media_image1.png
    Greyscale

[0121] - The image capturing unit is positioned such that captures images from the hidden, obscured, objected in view of the scanner and combined the images as shown in Fig. 2 .); 
determining a three-dimensional position of an ancillary device providing at least a portion of the additional data ([0006], [0154] - the information (e.g. orientation or position) of the camera is determined for the missing part of the 3D image.); 

determining a set of one or more replacement regions of the main pixel array ([0115], [0121] – as shown in Fig. 2, the missing part is determined for mapping.); 
selecting one or more corresponding alternative pixel values from the volumetric data([0142], [0154] - With respect to the point cloud of the pixel array acquired from the surveying instrument can be determined, select, e.g. based on feature matching techniques or the detection of markers 6a,6b. This enables the display of the laser-based point cloud or the missing parts as an overlay 16 in the live image on a display 20' of the mobile camera unit 20 (here: smart-phone). This helps the user 100 to identify the missing parts 16 and guides him to fill, select, e.g. respective gaps 16, i.e. capturing images which provide image data for extending or completing the surveying point cloud thus “selecting” can be read on. 3D point cloud.); and 
generating a synthetic image comprising a synthetic pixel array wherein pixel color values of the synthetic pixel array are pixel color values of pixels from the main pixel array for regions not replaced and are pixel color values of pixels from the volumetric data for the replacement regions (
[0006], [0047], [0115], [0154] - As shown in Fig. 1b, additional image is obtained from image capturing unit. images are captured from the missing, obscured, objected in view of the scanner and combined the images as shown in Fig. 2 . The combined image is displayed on the displayed and it is known that display 
Metzler does not, however Buibas discloses
from ancillary devices capable of capturing images ( [0065] - as shown in Fig. 1 and Fig. 2, cameras captures images.), 
the ancillary devices are positioned such that at least one ancillary device captures visual information ( [0065] - as shown in Fig. 1 and Fig. 2, cameras are positioned to capture images.); 
mapping according to rays ([0290] - mapping pixels according to rays.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler with from ancillary devices capable of capturing images, the ancillary devices are positioned such that at least one ancillary device captures visual information; mapping according to rays as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 
	
Regarding claim 2, Metzler in view of Buibas disclose all the limitations of claim 1.
Metzler discloses wherein the device placed on a set at differing angles from the main camera and wherein indexing the additional data into volumetric data comprises 
 [0115], [0121] – as shown in Fig. 2, the missing part is mapped . 3D point cloud. Geometry-based registration is employee for missing part. 
[0110], [0115], [0144] - As shown in Fig. 1b, additional image is obtained from image capturing unit from the live action scene. The image capturing unit is positioned such that captures images from the obscured objected in view of the scanner and combined the images as shown in Fig. 2.).
Buibas discloses the ancillary devices include devices places at different angle ([0065] - as shown in Fig. 1 and Fig. 2, cameras are placed at different angle.) ; 
performing geometric transformations to account for differing angles ([0177], [0184] – angles of camera are utilized that image can be transformed for camera placement optimization such as stereoscopic image of each item.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with wherein the device placed on a set at differing angles from the main camera and wherein indexing the additional data into volumetric data comprises performing geometric transformations as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 3, Metzler in view of Buibas disclose all the limitations of claim 1.

Buibas discloses plurality of discontinuous regions ([0082], [0184] As shown in Fig. 18, the camera took image of regions that some are discontinue.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with plurality of discontinuous regions as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 4, Metzler in view of Buibas disclose all the limitations of claim 2.
Metzler discloses wherein the synthetic image comprises a replacement region ([0047], [0071], [0126] - The image capturing unit is positioned such that captures images from the obscured objected in view of the scanner and combined the images as shown in Fig. 2 . The combined image is displayed on the displayed and it is known that display shows an image as pixel values on a display and a set of 
Buibas discloses plurality of discontinuous regions ([0082], [0184] As shown in Fig. 18, the camera took image of regions that some are discontinue.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with plurality of discontinuous regions as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 9, Metzler in view of Buibas disclose all the limitations of claim 1.
Buibas discloses wherein a pixel value includes two or more channels ([0245] - pixel value includes RGB color channels and fourth channel of weight map.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with wherein a pixel value includes two or more channels as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 10, Metzler in view of Buibas disclose all the limitations of claim 9.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with wherein a channel includes one or more of: color value, alpha value, pan-chromatic definition, shadow map value as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 11, Metzler in view of Buibas disclose all the limitations of claim 1.
Metzler discloses where the replacement regions include a region ([0115], [0121], [0126]– as shown in Fig. 2, the missing part is mapped for replacement. 3D point cloud.).
Buibas discloses two dimensional region ([00126] – images is a 2D image.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with two dimensional region as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 12, Metzler in view of Buibas disclose all the limitations of claim 1.

	
Regarding claim 13, Metzler in view of Buibas disclose all the limitations of claim 1.
Buibas discloses where the main camera includes a digital camera ([0053]– camera includes digital camera).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with where the main camera includes a digital camera as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 14, Metzler in view of Buibas disclose all the limitations of claim 1 including main camera.
Buibas discloses wherein two or more cameras are used ([0053] Fig. 19 – two or more cameras are used).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with wherein two or more cameras are used as taught by Buibas. The motivation for 

Regarding claim 15, Metzler in view of Buibas disclose all the limitations of claim 12 including main cameras.
Buibas discloses wherein two stereo cameras are used ([0052], [0146] - two stereo cameras are used.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with wherein two stereo cameras are used as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 16, Metzler in view of Buibas disclose all the limitations of claim 1.
Metzler discloses where an ancillary device includes one or more of an optical camera, infrared camera, Lidar sensor, sonar sensor, dot flood system ([0033] to [0034] - camera acquires images, and it is known that a camera include an optical instrument, https://en.wikipedia.org/wiki/Camera .).

Regarding claim 17, Metzler in view of Buibas disclose all the limitations of claim 1.
Metzler discloses where the obscured object is identified at least in part from a particular capture device along a view line toward the first object ( [0107] 
Buibas discloses by tracing a ray ( [0213]– by tracking a ray ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with by tracing a ray as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 

Regarding claim 18, Metzler discloses an apparatus to perform the acts of claim 1 ( [0042] - Fig. 4, Fig. 5a a computer-implemented apparatus with method of processing images from a main imaging device, scanner, camera, camera).
However Metzler does not disclose using a digital processor.
Buibas discloses using a digital processor ([0014] – using a processor.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler with using a digital processor 
Remaing language see rejection on claim 1.

Regarding claim 19, Metzler discloses to perform the acts of claim 1 ([0042] - Fig. 4, Fig. 5a a computer-implemented apparatus with method of processing images from a main imaging device, scanner, camera, camera).
However Metzler does not disclose one or more processor-readable tangible media including instructions executable by one or more processors.
Buibas discloses one or more processor-readable tangible media including instructions executable by one or more processors ([0148] – RAM including instructions executable by one processor. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler with one or more processor-readable tangible media including instructions executable by one or more processors as taught by Buibas. The motivation for doing so is to improve accuracy as taught by Buibas in paragraph(s) [0006] to [0007]. 
Remaing language see rejection on claim 1.

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler et al. (Publication: US 2016/0314593 A1) in view of Buibas et al. (Publication: US 2020/0019921 A1) and .Bailey et al. (Publication: US 2017/0289623 A1) 

Regarding claim 5, Metzler in view of Buibas disclose all the limitations of claim 1.
Metzler discloses obtaining user input for determining ([0071] - the user can live see the scanning point cloud in combination with the growing image point cloud and can observe e.g. a gap in the combined point clouds and how that is filled immediately during his movement. Hence, the user is enabled to check the progress of a measuring task in real-time.)
Metzler in view of Buibas disclose volumetric data.
Metzler in view of Buibas do not disclose which objects in the main image to replace using the data.
Bailey discloses which objects in the main image to replace using the data ([0065] Based on the identified boundary edges 420 and 430, the graphical elements representing a simplified 3D model of the identified objects are then generated and used to replace the objects in the video, as illustrated in FIG. 4C. Thus, the set of drawers 400 and folded paper sign 410 are replaced by simple 3D models in the video. These simplified 3D models obfuscate the shape and/or details of the objects. In some embodiments, the simplified models may have differing visual characteristics so that they may be distinguished from each other in the modified video stream.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Metzler in view of Buibas with which objects in the main image to replace using the data as taught by Bailey. The motivation 

Regarding claim 6, see rejection on claim 5.
Regarding claim 7, see rejection on claim 5.
Regarding claim 8, see rejection on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MING WU/
Primary Examiner, Art Unit 2616